


110 HR 2226 IH: To amend title 38, United States Code, to direct the

U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2226
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2007
			Mr. Welch of Vermont
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to carry out a pilot program to provide
		  readjustment counseling and related mental health services to veterans through
		  the use of mobile centers.
	
	
		1.Pilot program for delivery of
			 readjustment counseling and mental health services to veterans through mobile
			 Vet Centers
			(a)Pilot
			 programChapter 17 of title 38, United States Code, is amended by
			 inserting after section 1712B the following new section:
				
					1712C.Pilot program
				for delivery of readjustment counseling and mental health services through
				mobile Vet Centers
						(a)Pilot
				programTo improve access to mental health services in rural
				areas, the Secretary shall carry out a pilot program under which the Secretary
				shall provide readjustment counseling and related mental health services
				through the use of mobile centers (as that term is defined in section
				1712A(i)(1)), to be known as mobile Vet Centers. In carrying out
				the pilot program, the Secretary shall determine the most effective manner in
				which to operate the mobile Vet Centers.
						(b)Scope and
				location(1)The Secretary shall
				establish two mobile Vet Centers in each of the following five Veterans
				Integrated Service Networks:
								(A)Veterans Integrated Service Network
				1.
								(B)Veterans Integrated Service Network
				16.
								(C)Veterans Integrated Service Network
				19.
								(D)Veterans Integrated Service Network
				20.
								(E)Veterans Integrated Service Network
				23.
								(2)Within each Veterans Integrated
				Service Network under paragraph (1), the Secretary shall determine the area to
				be serviced by each mobile Vet Center. In making that determination, the
				Secretary shall give priority to areas in which limited mental health services
				are available.
							(3)If the Secretary determines that
				mobile Vet Centers in addition to such centers required under paragraph (1) are
				warranted, the Secretary may establish additional mobile Vet Centers and may
				establish such centers in Veterans Integrated Service Networks other than the
				Veterans Integrated Service Networks referred to in that paragraph. Upon such a
				determination by the Secretary, the Secretary shall notify the Committees on
				Veterans’ Affairs of the Senate and House of Representatives of such
				determination.
							(c)TerminationThe
				authority to carry out a pilot program under this section shall terminate on
				the date that is three years after the date of the enactment of this
				section.
						(d)ReportNot later than 90 days after the date on
				which the pilot program terminates under subsection (a), the Secretary shall
				submit to the Committees on Veterans’ Affairs of the Senate and House of
				Representatives a report on the pilot program. Such report shall describe how
				the Secretary established and carried out the pilot program and include an
				evaluation of the Secretary of the benefits and disadvantages of providing
				readjustment counseling and related mental health services through the use of
				mobile Vet
				Centers.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item related to section 1712B the following
			 new item:
				
					
						1712C. Pilot program for delivery of
				readjustment counseling and mental health services through mobile Vet
				Centers.
					
					.
			
